Case 8:19-cv-01881-CEH-AEP Document 10 Filed 08/05/19 Page 1 of 3 PageID 168




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   CLEARVIEW IMAGING, LLC D/B/A
   CLEARVIEW OPEN MRI,
                                                             Class Action
            Plaintiff,
                                                             Case No.: 8:19-cv-1881
   v.

   PROGRESSIVE SELECT INSURANCE
   COMPANY,

         Defendant.
   _______________________________________/

                         NOTICE OF PENDENCY OF OTHER ACTIONS

            In accordance with Local Rule 1.04(d), I certify that the instant action:

                ___X____ IS       related to pending or closed civil or criminal case(s)
                                  previously filed in this Court, or any other Federal or State
                                  court, or administrative agency as indicated below:

   Progressive Select Insurance Company’s affiliates are defendants in putative class actions

   which raise issues that are similar to (but not identical to) those raised in this case and in

   which the same plaintiff, represented by the same plaintiff’s counsel, alleges putative classes

   very similar to the putative class alleged in the Class Action Complaint and Demand for Jury

   Trial filed in this case. The cases are: (1) Clearview Imaging, LLC d/b/a Clearview Open

   MRI v. Progressive American Insurance Company, Case No. 8:19-cv-01299-T-35CPT, in the

   United States District Court, Middle District of Florida, Tampa Division; (2) Clearview

   Imaging, LLC d/b/a Clearview Open MRI v. Artisan and Truckers Casualty Company, Case

   No. 2019-CA-5833, in the Circuit Court of the Thirteenth Judicial Circuit, in and for

   Hillsborough County, Florida; and (3) Clearview Imaging, LLC d/b/a Clearview Open MRI



   49715455;1
Case 8:19-cv-01881-CEH-AEP Document 10 Filed 08/05/19 Page 2 of 3 PageID 169




   v. Progressive Express Insurance Company, Case No. 2019-CA-3651, in the Circuit Court of

   the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida.

            _______IS NOT           related to any pending or closed civil or criminal case filed
                                    with this Court, or any other Federal or State court, or
                                    administrative agency.

            Defendant, Progressive Select Insurance Company further certifies that it will serve a

   copy of this Notice of Pendency of Other Actions upon each party no later than fourteen days

   after appearance of the party.

   Dated: August 5, 2019                          Respectfully submitted,

                                                  AKERMAN LLP

                                                  /s/ Jason L. Margolin
                                                  Irene A. Bassel Frick (FBN 158739)
                                                  Irene.basselfrick@akerman.com
                                                  Jason L. Margolin (FBN 69881)
                                                  jason.margolin@akerman.com
                                                  401 East Jackson Street, Suite 1700
                                                  Tampa, Florida 33602
                                                  Phone: 813.209.5009
                                                  Fax: 813.218.5488
                                                  and
                                                  Marcy Levine Aldrich (FBN 0968447)
                                                  marcy.aldrich@akerman.com
                                                  Trial Counsel
                                                  Ari H. Gerstin (FBN 0839671)
                                                  ari.gerstin@akerman.com
                                                  Ross E. Linzer (FBN 73094)
                                                  ross.linzer@akerman.com
                                                  Three Brickell City Centre
                                                  98 Southeast Seventh Street
                                                  Miami, Florida 33131
                                                  Phone: (305) 374-5600
                                                  Fax: (305) 374-5095

                                                  Counsel for Defendant Progressive Select
                                                  Insurance Company



                                                   2
   49715455;1
Case 8:19-cv-01881-CEH-AEP Document 10 Filed 08/05/19 Page 3 of 3 PageID 170




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 5th day of August, 2019, a true and correct copy of

   the foregoing was filed with CM/ECF, which will serve a copy on all persons listed on the

   Service List below via electronic mail.

                                               /s/ Jason L. Margolin
                                               Attorney
   SERVICE LIST
   J. Daniel Clark (FBN0106471)
   Clark & Martino, P.A.
   Primary E-mail: dclark@clarkmartino.com
   Secondary E-mail: rsmith@clarkmartino.com
   3407 W. Kennedy Boulevard
   Tampa, FL 33609
   Tel: 813-879-0700

   David M. Caldevilla (FBN 654248)
   de la Parte & Gilbert, P.A.
   Primary email: dcaldevilla@dgfirm.com
   Secondary email: serviceclerk@dgfirm.com
   Post Office Box 2350
   Tampa, Florida 33601-2350
   Tel: 813-229-2775




                                                3
   49715455;1
